Citation Nr: 0418645	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include chloracne claimed as the result of Agent 
Orange exposure.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for left below the knee 
amputation residuals.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-operative lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1961 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 rating decisions of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
denied service connection for a chronic skin disorder to 
include chloracne claimed as the result of Agent Orange 
exposure and compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for left below the knee amputation 
residuals.  In August 1995, the veteran submitted a notice of 
disagreement.  In September 1995, the Cleveland, Ohio, 
Regional Office issued a statement of the case (SOC) to the 
veteran and his accredited representative.  In October 1995, 
the veteran submitted an Appeal to the Board (VA Form 9).   
In February 1996, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1997, the Board remanded the veteran's claims to the 
Cleveland, Ohio, Regional Office for additional action.  

In October 1999, the Board determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a chronic skin disorder to include chloracne 
claimed as the result of Agent Orange exposure and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for left below the knee amputation residuals and denied 
the claims.  In November 2000, the veteran moved to Kentucky.  
The veteran's claims files were thereafter transferred to the 
Louisville, Kentucky, Regional Office (RO).  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2001, the 
Court granted the Secretary of the VA's Motion for Remand; 
vacated the Board's October 1999 decision; and remanded the 
veteran's appeal to the Board for additional action.  
In July 2001, the Board denied service connection for a 
chronic skin disorder to include chloracne claimed as the 
result of Agent Orange exposure and compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for left below 
the knee amputation residuals.  The veteran subsequently 
appealed to the Court.  

In September 2002, the RO granted service connection for 
post-operative lung cancer residuals; assigned a 30 percent 
evaluation for that disability; effectuated the award as of 
January 1, 2002; and denied compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for lung cancer.  In 
October 2002, the veteran submitted a notice of disagreement 
with both the assignment of January 1, 2002, as the effective 
date for the award of service connection for post-operative 
lung cancer residuals and the denial of compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for lung 
cancer.  In November 2002, the Court granted the parties' 
Joint Motion for Remand; vacated the Board's July 2001 
decision; and remanded the veteran's appeal to the Board for 
additional action.  

In December 2002, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of an 
effective date prior to January 1, 2002, for the award of 
service connection for post-operative lung cancer residuals 
and compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for lung cancer.  In January 2003, the veteran 
submitted a notice of disagreement with the 30 percent 
evaluation assigned for his post-operative lung cancer 
residuals.  In April 2003, the Board again denied service 
connection for a chronic skin disorder to include chloracne 
claimed as the result of Agent Orange exposure and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for left below the knee amputation residuals.  The 
veteran subsequently appealed to the Court.  

In May 2003, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of the 
veteran's entitlement to an effective date prior to January 
1, 2002, for the award of service connection for his 
post-operative lung cancer residuals.  In March 2004, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran and his accredited representative which addressed the 
issue of the veteran's entitlement to an initial evaluation 
in excess of 30 percent for his post-operative lung cancer 
residuals.  In March 2004, the veteran submitted an Appeal to 
the Board (VA Form 9) from the denial of an initial 
evaluation in excess of 30 percent for his post-operative 
lung cancer residuals.  

In May 2004, the Court granted the parties' Joint Motion for 
Remand; vacated the Board's April 2003 decision; and remanded 
the veteran's appeal to the Board for additional action.  The 
veteran has been represented throughout the instant appeal by 
the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative lung cancer residuals.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as an initial evaluation in 
excess of 30 percent for the veteran's post-operative lung 
cancer residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The issue of the veteran's entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for lung 
cancer is moot given that service connection is currently in 
effect for post-operative lung cancer residuals.  The veteran 
failed to perfect a timely substantive appeal from the 
assignment of January 1, 2002, as the effective date for the 
award of service connection for post-operative lung cancer 
residuals.  Therefore, the issues are not before the Board 
and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing has not been 
scheduled.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


